Final Rejection 
This is a reissue application of U.S. Patent No. 9,421,909 (“the ‘909 patent”). This application, 16/107,539, was filed 08/21/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘909 patent, the AIA  first to file provisions govern. This application is a continuation reissue of application 16/103,533, which is an application for reissue of U.S. Patent No. 9,421,909.
Applicant filed a preliminary amendment on 08/21/2018, in which claims 1-13 were canceled and claims 14-29 were added. A non-final was issued on 8/24/2021 including specification objection, claim construction 112 6th paragraph, claim rejections under 35 USC § 251 due to a defective declaration and improper recapture, claim rejection under 35 USC 112(b), and claim rejection under 35 USC 103. Claims 14-29 are pending.

Claim Construction 112 6th paragraph
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112 6th paragraph.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Once it is determined that a limitation invokes 112 6th paragraph, the statute directs that the claim limitation “shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof” that perform the claimed function. When dealing with computer-implemented 112 6th paragraph-type limitations, i.e. “when the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a "new machine" because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, the “corresponding structure” would be a computer programmed with an algorithm to perform the claimed functions. An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). It should be understood that any discussion of the corresponding structure herein also encompasses equivalents.
Moving to the present application, the following limitations are analyzed:

V2P device

Claim 14:
the first V2P device configured for: 
communicating with at least one vehicle system to acquire vehicle parameters for the vehicle, the vehicle parameters including at least one of a location and a speed of the vehicle; (col. 17, ll. 10-19; col. 5, ll. 33-36; col. 2, l. 56 – col. 3, l. 27)
predicting a future path of the vehicle based on at least one of the vehicle parameters; (Col. 15, l. 58- col. 16, l.12; Fig. 9; col. 3, ll. 57-59; Fig. 10; ll. Col. 3, ll. 60-63; col. 16, ll. 24-29; col. 17, 14-19; Fig. 17, step 204)
acquiring a path history of a pedestrian from a second V2P device associated with the pedestrian via a wireless communications channel, (col. 6, ll. 47-59; col. 13, ll. 50-58; col. 14, ll. 45-49)
predicting a future path of the pedestrian based on the path history of the pedestrian; (col. 16, l. 13 – 23; Figs. 11-13; col. 14, ll. 6-19; col. 6, ll. 47-59; col. 13, ll. 50-58)
determining whether the future path of the vehicle intersects with the future path of the pedestrian; (col. 13, ll. 30-36; col. 16, 29-33; 43-67; col. 17, ll. 46-49; col. 18, ll. 3-5; Fig. 17, steps 214, 222)
and when the future path of the vehicle intersects with the future path of the pedestrian, providing an alert including displaying a visual alert to at least one of a driver of the vehicle and the pedestrian, wherein the visual alert includes a visual directional indication of a location of the pedestrian relative to the vehicle (col. 16, ll. 34-42; Figs. 7 and 12; col. 17, ll. 6-8; col. 18, ll. 28-30; col. 13, ll. 29-36).

Claim 20:
the at least one of the first V2P device and the second V2P device is configured for detecting at least one of a driver-to-pedestrian transition and a pedestrian-to-driver transition; when the driver-to-pedestrian transition is detected, the alert includes an indication of the driver-to-pedestrian transition (Fig. 4; col. 9, l. 64 –col. 10, l. 7; 19-27); and when the pedestrian-to-driver transition is detected, the alert includes an indication of the pedestrian-to-driver transition (Fig. 5; col. 10, ll. 28-43).

The term does not use the word “means” but use the word “device,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. The terms are modified by functional language (everything after “configured for”) and are modified by no structure whatsoever. The three prong test is satisfied and 112 6th paragraph is invoked.
The system may include a mobile device such as a smart phone, personal Global Positioning System (GPS), or a dedicated device designed explicitly for the V2P communication system.  Col. 5, ll. 4-22. Each of the cited functions of the device may be implemented by a software program, hardware circuitry, or a combination thereof such as a mobile phone or other 
112 6th paragraph are also invoked regarding dependent claims. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claims 14 and 22 each requires: 

communicating with at least one vehicle system of the vehicle to acquire vehicle parameters for the vehicle, the vehicle parameters including at least one of a location and a speed of the vehicle;

predicting a future path of the vehicle based on at least one of the vehicle parameters;

It is not clear to the examiner how a location of the vehicle can be based on to predict a future path of the vehicle and it is even more unclear how a speed of the vehicle can be based on to predict a future path of the vehicle. Explanation is required.
	The remaining claims are dependent claims and therefore include the same limitations; thus, they are also rejected.


                                          Response to Amendment/Argument

Applicant’s amendments and arguments have been fully considered. 
Specification objection:
	The amendment has overcome the specification objection based on the corrections. 
Recapture:
The amendment has overcome the improper recapture regarding claims 14-29 because independent claims 14 and 22 were amended to materially narrow the surrender generating limitation. Claims 14 and 22 now recite: displaying a visual alert, wherein the visual alert includes a visual directional indication of a location of the pedestrian relative to the vehicle.
Prior art rejections:
The amendment has overcome the prior art rejections as none of the prior art, either singular or in combination, discloses providing or displaying a visual alert, wherein the visual alert includes a visual directional indication of a location of the pedestrian relative to the vehicle.
Provisional Double Patenting rejections:
The terminal disclaimer filed 11/23/2021 has been reviewed and is accepted. The provisional double patenting rejections are withdrawn.

Defective Declaration:
Claims 14-29 were rejected under 35 U.S.C. 251 because the declaration did not set for an error appropriate for reissue. Particularly, the error appeared to correct the same error as that presented in 16/103,533.
Applicant argues that as suggested in the Office Action, having the same error statement here as in 16/103,533 is acceptable, so long as the error is corrected in this application in a different way than in 16/103,533. The errors in claims 1-13 of U.S. Patent No. 9,421,909 ("US '909") are corrected by the present claims in a different way than in 16/103,533.
In 16/103,533, new claims 14 and 24 recite the use of "pedestrian parameters" to determine the future path of the pedestrian, and to determine whether the future path of the pedestrian intersects with the future path of the vehicle. The future path of the pedestrian is predicted based on information presently occurring, i.e. the current position and speed of the pedestrian. 
In contrast, new claims 14 and 22 in the present application recite the use of a "path history" of the pedestrian to determine the future path of the pedestrian and whether the future path of the pedestrian intersects with the future path of the vehicle. The future path of the pedestrian is predicted based on historical information that occurred in the past. In this regard, 
The use of presently occurring information in US 16/103,533 to predict a future path of the pedestrian, is a different way to correct the errors in the patent claims than the use of historical information that occurred in the past to predict a future path of the pedestrian. While both applications predict the future path of the pedestrian, they approach this predication in different ways: one by using current information and one by using historical information.
The examiner finds the argument persuasive and agrees that the error is corrected in this application in a different way than in 16/103,533 and therefore the declaration in the present application is not defective.

Claim Rejections – 35 USC 112(b):
Claims 14-29 were rejected as being indefinite because:
“It is not clear to the examiner how a location of the vehicle can be based on to predict a path of the vehicle and it is even more unclear how a speed of the vehicle can be based on to predict a path of the vehicle.”
Applicant responds by stating that since the claims have been amended to recite “future path”; therefore it is now clear that the location and speed of the vehicle are used to predict the future path, rather than the path, of the vehicle.
Applicant did not provide an explanation as to how a location of the vehicle can be based on to predict a path (or future path) of the vehicle and it is even more unclear how a speed of the vehicle can be based on to predict a path (or future path) of the vehicle. Adding “future” in front of the path does not remove the ambiguity of the recitation.  Applicant is required to explain how 

   Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘445 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.


/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992